FILED
                             NOT FOR PUBLICATION                             JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH LEE ALLEN,                               No. 11-15094

               Plaintiff - Appellant,            D.C. No. 4:09-cv-00373-FRZ

  v.
                                                 MEMORANDUM *
DEPARTMENT OF HOMELAND
SECURITY; UNITED STATES
DEPARTMENT OF STATE, et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                               Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Kenneth Lee Allen appeals pro se from the district court’s judgment

dismissing his Freedom of Information Act (“FOIA”) action arising from the

denial of his request for information from defendants regarding President Barack

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Obama and “Barry Soetoro.” We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Cal. State Foster Parent Ass’n v. Wagner, 624 F.3d 974, 978 (9th

Cir. 2010), and we affirm.

      The district court properly dismissed Allen’s FOIA claims because, even

assuming the public’s interest in disclosure was at stake, Allen failed to comply

with agency regulations requiring Allen to include the requisite third-party

authorization. See United States v. Steele (In re Steele), 799 F.2d 461, 466 (9th

Cir. 1986) (“Where no attempt to comply fully with agency procedures has been

made, the courts will assert their lack of jurisdiction under the exhaustion

doctrine.”); 6 C.F.R. § 5.3(a) (requirement that a FOIA request for information

regarding living third parties must include a written authorization signed by that

individual permitting disclosure of records); 22 C.F.R. § 171.12(a) (same).

      Allen’s remaining arguments are unpersuasive.

      AFFIRMED.




                                           2                                   11-15094